DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (US 5353459).
Regarding Claim 1, Potter et al. teaches a bladder for an article of footwear, the bladder (100) comprising: a first chamber (116) including a first segment (see annotated Fig.) extending along a first side of the bladder (100) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (100) from the first segment (annotated Fig. 4B shows the first and second chambers on opposite sides of the bladder (100) from one another); a second chamber (120) at least partially surrounded by the first chamber (116) and disposed between the first segment and the second segment (Annotated Fig. 4B shows the second chamber (120) surround by and disposed between the first and second segments of the first chamber (116)); a manifold (124a,b) in direct fluid communication with each of the first segment of the first chamber (116), the second segment of the first chamber (116), and the second chamber (120) (annotated fig. 4B shows the manifold (124a,b) in direct fluid communication with the first and second segments of the first chamber and the second chamber; col. 8 ll. 25-29 discloses “ Tube 124b links the opposite sides of chamber 116 in fluid communication near the forward 
Regarding Claim 4, Potter et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Potter et al. further teaches wherein the bladder includes a first barrier layer (112) and a second barrier (114) layer joined together at discrete locations to define each of the first chamber (116), the second chamber (120), the manifold (124a,b), and the web area (122) (col. 8 ll. 3-6, “upper surface 112 and lower surface 114 enclosing a plurality of distinct chambers 116 and 120 therebetween and which jointly form a side surface”; Fig. 4B shows the first (112) and second (114) barrier layers joined together to form the first (116) and second (120) chambers, the web area (122), and the manifold (124a,b)).
Regarding Claim 9, Potter et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Potter et al. further teaches wherein the first chamber (116) further includes a third segment (see annotated Fig.) connecting the first segment (see annotated Fig.) to the second segment (see annotated Fig.) at a posterior end of the bladder (100) (annotated fig. 4B shows the third chamber connecting the first and second chambers at the posterior end of the bladder).
Regarding Claim 10, Potter et al. teaches all of the limitations of the bladder of Claim 9, as discussed in the rejections above. Potter et al. further teaches wherein each of the first segment (see annotated Fig.), the second segment (see annotated Fig.), and the third segment (see annotated Fig.) extends along a respective arcuate path around the second chamber (120) (annotated fig. 4B shows the first second and third segments extending in an arcuate path around the second chamber (120)).

    PNG
    media_image1.png
    565
    803
    media_image1.png
    Greyscale

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forstrom et al. (US 2009/0151195).
Regarding Claim 1, Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold).
Regarding Claim 2, Forstrom et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Forstrom et al. further teaches a first series of ports (see annotated Fig.) formed in the first segment of the first chamber (55) and a second series of ports (see annotated Fig.) formed in the second segment of the first chamber (55) (annotated fig. 6 shows a first and second series of ports formed in the first and second segments of the first chamber, respectively).
Regarding Claim 3, Forstrom et al. teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above. Forstrom et al. further teaches wherein each of the first series of ports (see annotated Fig.) and the second series of ports (see annotated Fig.) is rounded (Annotated fig. 6 shows the first and second series of ports being rounded).
Regarding Claim 4, Forstrom et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Forstrom et al. further teaches wherein the bladder (50) includes a first barrier layer (51) and a second barrier layer (52) joined together at discrete locations to define each of the first chamber (55), the second chamber (56), the manifold (see annotated Fig.), and the web area (54) (Annotated Fig. 6 and 7A shows the first (51) and second (52) barrier layers being joined together at discrete locations to define the first (55) and second (56) chambers, the manifold, and the web area (54)).
Regarding Claim 6, Forstrom et al. teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. Forstrom et al. further teaches wherein a portion of the first barrier (51) layer opposing the manifold (see annotated Fig.) is planar (annotated Fig. 7D shows wherein a portion of the first barrier layer (51) opposing the manifold is planar).
Regarding Claim 7, Forstrom et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Forstrom et al. further teaches wherein the second chamber (56) has an anterior end having a first width (see annotated Fig.) and a posterior end having a second width (see annotated Fig.) that is greater than the first width (annotated Fig. 6 shoes the anterior end having a first width (annotated as W1) that is less than a second width (annotated as W2) of the posterior end, as the second chamber has an ellipsoidal shape, there will be a width at the anterior end that is less than a width at the posterior end).
Regarding Claim 8, Forstrom et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Forstrom et al. further teaches wherein the second chamber (56) is ellipsoidal (Annotated fig. 6 shows the second chamber having an ellipsoidal shape).
Regarding Claim 9, Forstrom et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Forstrom et al. further teaches wherein the first chamber (55) further includes a third segment (see annotated Fig.) connecting the first segment (see annotated Fig.) to the second segment (see annotated Fig.) at a posterior end of the bladder (50) (Annotated Fig. 6 shows the third segment connecting the first and second segments at the posterior end of the bladder (50), the segment boundaries being shown by dashed lines).
Regarding Claim 10, Forstrom et al. teaches all of the limitations of the bladder of Claim 9, as discussed in the rejections above. Forstrom et al. further teaches wherein each of the first segment, the second segment, and the third segment extends along a respective arcuate path around the second chamber (56) (annotated fig. 6 shows the first, second, and third segments extending in an arcuate path around the second chamber).

    PNG
    media_image2.png
    637
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    732
    media_image3.png
    Greyscale

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forstrom et al. (US 2009/0151195).
Regarding Claim 11, Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section).
Regarding Claim 12, Forstrom et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Forstrom et al. further teaches wherein the first chamber (56) includes opposing, substantially parallel surfaces disposed between portions of the second chamber (55) (annotated fig. 7D shows the first chamber (56) having opposing substantially parallel surfaces disposed between portions of the second chamber (55), Fig. 6 shows the first chamber (56) being entirely disposed between portions of the second chamber (55)).
Regarding Claim 13, Forstrom et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Forstrom et al. further teaches wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape).
Regarding Claim 14, Forstrom et al. teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. Forstrom et al. further teaches wherein the plurality of sidewalls (see annotated Fig.) includes a pair of upper sidewalls (see annotated Fig.) converging with each other to form an upper edge of the bladder and a pair of lower sidewalls (see annotated Fig.) converging with each other to form a lower edge of the bladder (Annotated fig. 7A shows the plurality of sidewalls comprising a pair of upper sidewalls and a pair of lower sidewalls converging to form the upper and lower edges of the bladder, respectively).
Regarding Claim 15, Forstrom et al. teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. Forstrom et al. further teaches wherein the plurality of sidewalls includes an inner-upper sidewall (see annotated Fig.) and an inner-lower sidewall (see annotated Fig.) converging with each other at a web area (54) of the bladder (50) (Annotated Fig. 7A shows the inner-upper and inner-lower sidewalls converging at a web area (54)).
Regarding Claim 16, Forstrom et al. teaches all of the limitations of the bladder of Claim 15, as discussed in the rejections above. Forstrom et al. further teaches wherein at least one of the inner-upper sidewall (see annotated Fig.) or the inner- lower sidewall (see annotated Fig.) includes a series of rounded ports (see annotated Fig.) formed between the at least one of the inner- upper sidewall or the inner-lower sidewall and the web area (54) (annotated fig. 7A shows a cross section of a rounded port disposed between both the inner-upper sidewall and the web area and the inner-lower sidewall and the web area; Fig. 6 shows the ports being rounded).
Regarding Claim 17, Forstrom et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Forstrom et al. further teaches wherein the second chamber (55) extends from a first terminal end (see annotated Fig.) to a second terminal end (see annotated Fig.), each of the first terminal end and the second terminal end including a planar upper face and a planar lower face (annotated fig. 7D shows the first and second terminal ends of the second chamber (55) having a planar upper face and planar lower face).
Regarding Claim 18, Forstrom et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Forstrom et al. further teaches a manifold (see annotated Fig.) having a first conduit (see annotated Fig.) in fluid communication with the first chamber (56) and a second conduit (see annotated Fig.) in fluid communication with the second chamber (55) (annotated Figs. 6 and 7D show the first and second conduits of the manifold being in fluid communication with the first and second chambers, respectively).
Regarding Claim 19, Forstrom et al. teaches all of the limitations of the bladder of Claim 18, as discussed in the rejections above. Forstrom et al. further teaches a web area (54) separating the first chamber (56) from the second chamber (55) (annotated Fig. 6 shows the web area (54) separating the first (56) and second (55) chambers).
Regarding Claim 20, Forstrom et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Forstrom et al. further teaches a sole structure (30) for an article footwear (10), the sole structure (30) including the bladder (50) of Claim 11 (Fig. 2 shows the bladder (50 being a part of the sole structure (30) of the article of footwear (10)).

    PNG
    media_image4.png
    293
    959
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    839
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    691
    725
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forstrom et al. (US 2009/0151195) in view of Peyton et al. (US 2015/0223564).
Regarding Claim 5, Forstrom et al. teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. 
Forstrom et al. does not teach wherein the manifold is formed entirely within the second barrier layer.
Attention is drawn to Peyton et al., which teaches an analogous article of footwear. Peyton et al. teaches a bladder for an article of footwear, the bladder (16) comprising: a first chamber (44E) including a first segment (see annotated Fig.) extending along a first side of the bladder and a second segment (see annotated Fig.) formed on an opposite side of the bladder from the first segment (Annotated Fig. 1 shows the first segment extending along a first side and a second segment extending along a second, opposite side); a second chamber (44D); a third chamber (44C); and a web area (34) connecting each of the first chamber, the second chamber, and the third chamber (Fig. 1 shows the first, second, and third chambers connected by web area (34)); and wherein the bladder (16) includes a first barrier layer (38) and a second barrier layer (40) joined together at discrete locations to define each of the first chamber, the second chamber, the third chamber, and the web area (paragraph [0034], “a first polymeric sheet 38 and a second polymeric sheet 40 joined at a peripheral flange 42 and at the web portion 34. The flange 42 and the web portion 34 define and bound a pattern of separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16”). Peyton et al. further teaches wherein the third chamber (44C) is formed entirely within the second barrier layer (40) (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forstrom et al. to include the teachings of Peyton et al. such that the manifold is formed entirely within the second barrier layer so that the area of the bladder above the manifold will be completely flat, increasing the comfort of the wearer by proving a smooth surface (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42.”).

    PNG
    media_image7.png
    272
    454
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonk et al. (US 6127026) teaches a bladder for an article of footwear comprising a first chamber having an arcuate shape and partially surround a second ellipsoidal shaped chamber. Dean et al. (US 5704137) teaches a bladder for an article of footwear comprising a first chamber having an arcuate shape and surround a second chamber, the second chamber tapering in width as it extends from one end to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732